Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which denied petitioner’s application for accidental disability retirement benefits.
Petitioner, an equipment operator responsible for maintaining a beach area, injured his back while lifting and emptying cans containing barbecue ashes. Petitioner commenced this CPLR article 78 proceeding after his application for accidental disability retirement benefits was denied on the ground that he did not suffer an “accident” within the meaning of Retirement and Social Security Law § 63. Although petitioner’s ordinary duties did not specifically include emptying ash cans, the record establishes that performing such chores was inherent in his job responsibilities. Inasmuch as petitioner’s injury resulted from exertion inherent in his employment, substantial evidence supports respondent’s determination (see, Matter of Lopez v McCall, 236 AD2d 690; Matter of Thompson v Regan, 185 AD2d 577).
Cardona, P. J., Mercure, Yesawich Jr., Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.